DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               MAI T. NGUYEN and SUMNER G. KAYE,
                           Appellants,

                                    v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                              No. 4D20-192

                          [February 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No. 50-2015-CA-
008448-XXXX-MB.

  Jonathan J. Levy and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellants.

   Kimberly S. Mello of Greenberg Traurig, P.A., Orlando, Michele L.
Stocker of Greenberg Traurig, P.A., Fort Lauderdale, and Joseph H. Picone
of Greenberg Traurig, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.